Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00086-CV

                               IN THE INTEREST OF Y.G.B., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-00166
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 4, 2014

AFFIRMED

           G.B. appeals the trial court’s order terminating his parental rights to his daughter, Y.G.B.

The sole issue raised on appeal is a challenge to the sufficiency of the evidence to support the trial

court’s finding that termination of G.B.’s parental rights was in Y.G.B.’s best interest. We affirm

the trial court’s order.

                                             BACKGROUND

           Y.G.B. was born on November 12, 2012. On November 27, 2012, the Texas Department

of Family and Protective Services received a referral for neglectful supervision of Y.G.B. by G.B.

and Y.G.B.’s mother, S.S. On December 31, 2012, the Department received a second referral for

neglectful supervision of Y.G.B., alleging that G.B. had: (1) taken Y.G.B. to a party where

marijuana and alcohol were present; (2) a history of getting drunk and passing out; and (3) a history
                                                                                       04-14-00086-CV


of domestic violence when he drank. The Department began working with G.B. and S.S. on a

safety plan on January 4, 2013. On January 16, 2013, G.B. and S.S. broke the safety plan and

engaged in a physical altercation in Y.G.B.’s presence while G.B. and S.S. were consuming

alcohol. On January 17, 2013, G.B. and S.S. broke the safety plan a second time, and S.S. agreed

to voluntarily place Y.G.B. with The Children’s Shelter. On January 23, 2013, the Department

filed a petition for Y.G.B.’s protection and parental termination because The Children’s Shelter

could no longer care for Y.G.B.

       On January 21, 2014, the case was called for trial. S.S. voluntarily relinquished her parental

rights, and the trial court terminated G.B.’s parental rights. G.B. appeals.

                                       STANDARD OF REVIEW

       To terminate parental rights pursuant to section 161.001 of the Family Code, the

Department has the burden to prove: (1) one of the predicate grounds in subsection 161.001(1);

and (2) that termination is in the best interest of the child. See TEX. FAM. CODE ANN. § 161.001(1),

(2) (West 2014); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). The applicable burden of proof is

the clear and convincing standard. TEX. FAM. CODE ANN. § 161.206(a) (West 2014); In re J.F.C.,

96 S.W.3d 256, 263 (Tex. 2002). “‘Clear and convincing evidence’ means the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007 (West 2014).

       In reviewing the legal sufficiency of the evidence to support the termination of parental

rights, the court must “look at all the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or conviction that its

finding was true.” In re J.F.C., 96 S.W.3d at 266. “[A] reviewing court must assume that the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do so.” Id.



                                                 -2-
                                                                                      04-14-00086-CV


“A corollary to this requirement is that a court should disregard all evidence that a reasonable

factfinder could have disbelieved or found to have been incredible.” Id.

       In reviewing the factual sufficiency of the evidence to support the termination of parental

rights, a court “must give due consideration to evidence that the factfinder could reasonably have

found to be clear and convincing.” Id. “If, in light of the entire record, the disputed evidence that

a reasonable factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the evidence is

factually insufficient.” Id.

                                      PREDICATE FINDINGS

       G.B. does not challenge the sufficiency of the evidence to support the predicate findings,

which included findings that G.B. had:

       (1) constructively abandoned [Y.G.B.] who ha[d] been in the permanent or
       temporary managing conservatorship of the [Department] for not less than six
       months and: (a) the [Department] ha[d] made reasonable efforts to return [Y.G.B.]
       to [G.B.]; (b) [G.B.] ha[d] not regularly visited or maintained significant contact
       with [Y.G.B.]; and (c) [G.B.] ha[d] demonstrated an inability to provide [Y.G.B.]
       with a safe environment; and

       (2) failed to comply with the provisions of a court order that specifically established
       the actions necessary for [G.B.] to obtain the return of [Y.G.B.] who ha[d] been in
       the permanent or temporary managing conservatorship of the [Department] for not
       less than nine months as a result of [her] removal from [G.B.]

                                     BEST INTEREST FINDING

       In reviewing the sufficiency of the evidence to support the best interest finding, we apply

the factors set out in Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). Those factors include:

(1) the desires of the child; (2) the present and future emotional and physical needs of the child;

(3) the present and future emotional and physical danger to the child; (4) the parental abilities of

the individuals seeking custody; (5) the programs available to assist these individuals to promote

the best interest of the child; (6) the plans held by the individuals seeking custody for the child;
                                                -3-
                                                                                      04-14-00086-CV


(7) the stability of the home of the parent and the individuals seeking custody; (8) the acts or

omissions of the parent which may indicate that the existing parent-child relationship is not a

proper one; and (9) any excuse for the acts or omissions of the parent. Id. The foregoing factors

are not exhaustive, and “[t]he absence of evidence about some of [the factors] would not preclude

a factfinder from reasonably forming a strong conviction or belief that termination is in the child’s

best interest.” In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).

       Lenore Cisneros Salazar, the Department’s caseworker, testified that Y.G.B. is in a foster

home with a family willing to adopt her. Salazar testified that G.B. had failed to complete his

service plan and that the major concerns were substance abuse and domestic violence. Of the

plan’s requirements, G.B. had completed a parenting course and participated in a psychological

evaluation; however, G.B. had failed to complete individual therapy. Although G.B. had attended

one domestic violence session, he was asked to leave because he was not being honest and

forthcoming. G.B. also had missed two appointments for his drug and alcohol assessment and

provided no verification of his attendance of any NA or AA classes. Although the drug tests G.B.

had taken throughout the case were negative, one test was diluted, and G.B. failed to appear at

some scheduled tests. While the case was pending, two additional incidents of domestic violence

occurred between S.S. and G.B. Although G.B. had consistent visitation with Y.G.B. for a period

of time, G.B. had not visited with Y.G.B. in the four months prior to trial. Salazar received

information that G.B. had been incarcerated which G.B. denied. Salazar testified that termination

was in Y.G.B.’s best interest because no bond existed between Y.G.B. and G.B., G.B. had not been

able to provide or show verification of steady housing, and four other children had previously been

removed from G.B.’s custody.

       G.B. testified that he was not allowed to attend the family violence class because he had

no pending criminal charges. G.B. admitted that he had been incarcerated for ten days while the
                                                -4-
                                                                                       04-14-00086-CV


termination case was pending for a misdemeanor charge of terroristic threats stemming from a

2012 incident. G.B. admitted the charge was a domestic violence crime. G.B.’s incarceration was

the result of an arrest warrant issued after he failed to appear at a court date, and a court date was

pending with regard to the criminal charge. G.B. stated that he did not inform the family violence

class of that charge. G.B. also testified that he had completed the drug and alcohol assessment and

had been attending the recommended classes twice a week. G.B. also testified that he was

attending NA classes. G.B. stated that he provided the class attendance information to Salazar;

however, he did not have any evidence of his attendance to present to the court. G.B. stated that

he is employed, and his employer had offered him a house in which to live. G.B. also stated that

he was not using drugs. G.B. testified that he left several messages for Salazar about engaging in

additional services; however, she never returned his phone calls.

       Based on the foregoing evidence, the trial court could have found that G.B. had not engaged

in the necessary services to alleviate concerns regarding his substance abuse and domestic

violence. In addition, the trial court could have found that G.B. had a pending criminal charge for

a domestic violence crime and had engaged in domestic violence on two occasions while the case

was pending. Finally, the trial court could have found G.B. had no evidence of a stable home,

while Y.G.B.’s foster family was ready to adopt her. Accordingly, the trial court could have

formed a firm belief or conviction that it was in Y.G.B.’s best interest that G.B.’s parental rights

be terminated.

                                           CONCLUSION

       The order of the trial court is affirmed.

                                                    Catherine Stone, Chief Justice




                                                   -5-